Title: To Thomas Jefferson from James Leander Cathcart, 13 March 1824
From: Cathcart, James Leander
To: Jefferson, Thomas

Venerable and respected SirWashington
March 13th 1824Were it possible to increase the respect,
veneration, & esteem which I have cherish’d for you, ever since I have had
the honor of your acquaintance in 1796, your very kind and affectionate letter
in my behalf would have that effect; it serves to prove that the truely great
do not think that they deviate from their dignity by espousing the just cause
of an injured officer who has served his country faithfully, nearly all his
life without reproach, & who will endeavor to merit a continuation of your
esteemMy case could not be placed in
better hands than Mr
Barbour’s, he has done everything in his power for me, and more than I had any
reason to expect, for which, both to you, and to him, I will ever feel
grateful; but alas! without any effect; both Mr Barbour & Genl Jackson waited on the President & solicited
in my behalf, but extorted nothing but a general wish that I should be provided
for, which is only a repitition of what he has constantly said for the last
seven years, which is the cause of my present penury, for had he told me in
1817 that I had nothing to expect during his administration, I would have
sought employment elsewhere, while I had the means, which are now entirely
exhausted, & in truth I have no reason to expect anything at present, &
must have patience, & it seems useless, and indeed humiliating and
improper, for me to torment Mr Barbour with further importunity with so little
hope of success: the Ides of March 25 are not far distant, after which the
influence of my friends I hope will be more respectedThis delicacy which I observed in the
settlement of my accounts at different times, has indeed bordered on folly, had
I obtained any situation which would have enabled me to maintain my numerous
family, I would never have requested a revision of them, although many
precedents are on record, where accounts of many years standing have been
revised, a case in point happened last month, and the heirs of Mr Barlow were allowed 2600
dollars on the adjustment of his accounts, which had not been finally settled;
I have had mine before Congress, & have received some compensation
in 1820 for services rendered before the date
of my commission in 1797, but since that period, my accounts are still open for
revision, and I have asked to be paid with the same liberality that my
predecessor in office OBrien, & my successor Lear were paid. During my
residence in the Mediterranean I had sent home my accounts annually for
settlement, & on my return in 1805—They were the first of the Barbary
Consuls accounts which were settled, a precedent was attempted to be form’d for
the settlement of the accounts of all the Barbary Consuls, which when the
government became better acquainted with the nature of the business, which at
that time was entirely new to them, they found impracticable & abandon’d
the project, consequently the accounts of OBrien & Lear, and indeed of all
the Barbary Consuls since, have been settled on a more liberal scale, &
allowances were made to them that had been refused to me, & my absence
abroad nine years nearly at Madeira, & two at Cadiz prevented me from
seeking redress in time; had that not been the case I would not have any claim
on the government; but as I am ready to prove by original document (although
already acknowledged by every successive administration of the government which
would seem to imply that no other proof would be necessary) that owing to the
events of the period when I was employed, that my services were of more
importance, attended with greater risk & private expense, & more
personal exertion than any other Consul that was employed on that station. I
concieve that I ought to receive compensation on the same scale as was paid to
my predecessor & successor in office besides my commission as Consul
general for Algiers was dated Feby 10th 1802 and was
sent out immediately, in the Enterprize Captn Sterreth, but on his arrival at Gibraltar,
he sent it on board the commodores ship with other despatches, and owing to his
inertions (the Commodores) for which he was afterwards dismissed the service, it was not delivered to me until the October following, in the mean time, I received your note to the Senate, and information of my appointment, and acted on it by preparing the Consular present, & other duties of the office, which saved the nation a very considerable sum; but on my return to the US, on the settlement of my accounts, this circumstance, over which neither the Executive nor myself, had any control, occasioned the accompting officers of the treasury to deduct eight months pay from my salary, & only to allow it to commence from the day I received my commission; this I am persuaded was not your intention at the time, which is better explained in the inclosed rough statement of facts, which I respectfully intreat you to look over; & if there is nothing improper in the request; for far be it from me to wish to intrude opinions which are not strictly just, and  corresponding with your own, which I believe to be the case; that you will have the goodness to give me a certificate specifying that when you nominated me to the Senate when my appointment took place, that you intended that my salary should commence from the date of my commission, in like manner as the salaries of our Ministry, Charge des affaires, and Consuls in Barbary generally have done, probably without any exception, especially as the war with Tripoli
had exposed me & my family to imminent danger, great exertion, loss and
expence, for which no remuneration was allowed by government, and that my
services were esteemed as valuable and important & certainly much less
expensive than those performed by Consuls OBrien and Lear; and that it is
your opinion that I ought to be allowed the same outfit and allowance to pay my
expences home, and for clerk hire & stationary (translations I made myself)
& for extra service &c that they were, all which is more fully explained
in the inclosed sketch, which will enable me to obtain what I conscientiously
believe I ought in reason to expect, and which I think may be inferred from the
following extract of the Report of the committee on claims of the house of
representatives.“The petitioner
asks of Congress to receive as evidence of the value of his services the
favorable opinion expressed of them by every successive administration. If this
be done, there is no rule of propriety, which would not also admit, that the
payment already received, is the best criterion by which to estimate the amount
of compensation to which he is entitled, for it cannot be supposed that the
officers of government who were eye witnesses of the value of that service
would be indisposed to make suitable compensation”—But the committee of
claims were not acquainted with all the circumstances, and has neither time nor
inclination to investigate the documents presented to them; that conclusion
therefore was natural enough, as it was attended with less trouble &
expense. hence the utility of the certificate which I respectfully intreat you
to grant me, if you think that I am entitled to it, which I have no doubt will
procure me that relief which I believe to be just, and which my unfortunate
family are in so much want of who will not fail to offer up their prayers to
the searcher of hearts for your felicity, in time, and in eternity.—Respectfully requesting you esteem’d Sir,
to pardon this my second intrusion, and to attribute it to the anxiety which I
feel for my destitute family. I have the honor to be with respect veneration
& sincere esteemYour attached grateful
and Obnt
Servant,James Leander Cathcartle mal hereux